Citation Nr: 0706597	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for vertigo, to include 
as secondary to service-connected tinnitus.  

2.  Entitlement to an effective date earlier than April 23, 
2002, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from March 1967 
to October 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2003 and May 2003 of 
the Department of Veterans Affairs (VA) Houston, Texas, 
Regional Office (RO).  In the January 2003 decision, in 
pertinent part, service connection for tinnitus was granted 
and assigned a 10 percent disability evaluation, effective 
from April 23, 2002.  In the May 2003 decision, service 
connection was denied for vertigo.  The veteran ultimately 
perfected an appeal as to the effective date assigned for the 
grant of service connection for tinnitus, and as to the 
denial of service connection for vertigo.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  Vertigo was not shown in service and the vertigo 
diagnosed after service is unrelated to service or a disease 
or injury of service origin.  

2.  The initial claim of entitlement to service connection 
for tinnitus was received on April 23, 2002, more than one 
year following his separation from service.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by service, and 
it is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

2.  An effective date earlier than April 23, 2002, for the 
grant of entitlement to service connection for tinnitus is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107, 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.159, 
3.400(b)(2) (ii), 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre-and post-adjudication VCAA 
notice by letters, dated in June 2002, January 2003, and June 
2005.  In the notices, the veteran was informed of the type 
of evidence needed to substantiate the claims of service 
connection to included secondary service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service; or evidence that the claimed disabilities 
were caused or made worse by a service-connected disability.  

In a June 2005 notice, the veteran was advised that to 
establish an earlier effective date for the grant of service 
connection for tinnitus he needed evidence of an earlier 
claim for service connection.  As noted, he was also advised 
of the type of evidence needed to substantive his claim for 
service connection on a secondary basis.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claims.  The notice 
included the general provision for the effective date of the 
claims, that is, the date of receipt of the claims.
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claim of service connection 
is denied, there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice as required under Dingess at 19 Vet. App. 473.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence and to address the issues at 
a hearing.  And the claims have been readjudicated following 
the content-complying notice, as evidenced by the 
supplemental statement of the case in October 2006.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records.  In 
addition, the RO provided a series of VA medical examinations 
in July 2002, August 2005, and September 2006, regarding the 
pertinent issues.  As there is no indication of the existence 
of additional evidence to substantiate the claims, no further 
assistance to the veteran in developing the facts pertinent 
to the issues is required to comply with the duty to assist 
under the VCAA.  

Analysis

Service Connection For Vertigo

The veteran alleges that he has vertigo, and that it is 
specifically caused by his service-connected tinnitus and 
hearing loss.  He argues that service connection for vertigo 
should be granted on that basis.  

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (when aggravation of 
a nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  The provision of 38 C.F.R.§ 
3.310(a) was recently amended to conform with Allen, but 
since VA has been complying with Allen since the decision was 
issued in 1995, the amendment is not a liberalizing change in 
the law and does not otherwise change the application of the 
38 C.F.R. § 3.310.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran does not argue and the record does not document 
vertigo or any disease characterized by dizziness during 
service.  Rather, he claims that he has vertigo that is the 
direct result of his service-connected tinnitus and hearing 
loss.  

In support of his claim, the veteran submitted a January 2004 
medical statement from Dr. Susan M. Hyman, AuD, FAAA, Doctor 
of Audiology.  In the statement, Dr. Hyman noted that the 
veteran had been seen in her office in November 2003 with 
complaints of dizziness over an eight year period.  She noted 
that the results of an ENG study of the veteran's vestibular 
system revealed a "High frequency Non-Compensated 
Vestibulopathy and a 32 % Right Vestibulopathy (loss of 
balance function on the right side)."  

In March 2005, the veteran submitted information that he had 
reportedly obtained from the Internet that had a heading 
"Vertigo Tinnitus."  This information stated that "the 
hearing and balance nerves travel together in the space 
between the brain and skull.  They can be affected by 
compressive blood vessels which can result in balance 
disorders, hearing loss or tinnitus."  

In September 2006, the veteran was provided a VA audiology 
examination for the specific purpose of determining whether 
his vertigo is secondary to his service-connected bilateral 
hearing loss and bilateral tinnitus, or the result of his 
noise exposure while on active duty.  In the report of the 
examination, it was noted that the veteran's claims file had 
been reviewed at length.  The veteran's in-service and post-
service medical history was described in great detail.  
Although the report made an erroneous reference to the 
veteran's dates of service (February 1953 to February 1955 
versus March 1967 to October 1968), it is clear from the 
remainder of the examination report, that it was the 
veteran's claims file that had been reviewed.  For example, 
the service medical history described in the report is an 
accurate description of the veteran's service medical 
records, including the report of his September 1968 
separation physical.  In the report of the examination, the 
VA audiologist also provides a complete review of the 
findings described by Dr. Hyman in her January 2004 ENG 
report noted above.  The VA audiologist also noted that the 
veteran was taking several medications for his high blood 
pressure, and that each of the medications listed dizziness 
as a side effect.  

Following examination, the VA audiologist concluded as 
follows:  "Based on the vestibular diagnostic report in the 
claims file, [the veteran's] taking medications known to 
cause dizziness, the onset time set at 30 plus years post 
military, and no significant change in hearing since that 
time, it is my opinion that [the veteran's] complaints of 
dizziness are not related to his military experience, noise 
exposure, tinnitus, or his hearing loss."  The report of the 
VA Audiologist was reviewed by the Chief of the VA Audiology 
and Speech Pathology Section.  

In light of this opinion, the Board finds that the 
preponderance of the evidence is against finding that the 
claimed vertigo disorder is related to service or a service-
connected disorder.  In essence, the Board believes the most 
probative evidence to be the report of the VA examiner who 
found the opinion that the veteran's complaints of dizziness 
were not related to his period of service or a service-
connected disorder.  

Furthermore, the Board finds the treatise evidence to be of 
very little probative value, as it merely contains 
generalized information, and takes no account of the specific 
circumstances of the veteran's medical history, including the 
medications taken for his hypertension, which served as the 
specific basis of the VA examiner's findings.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (holding that treatise 
evidence must "not simply provide speculative generic 
statements not relevant to the veteran's claim."  See also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease is too general and inconclusive. 

Although the veteran himself has asserted such a 
relationship, with respect to any medical conjectures that 
could be made on his part, he has not been shown to possess 
the medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

In the absence of proof, that is, competent medical evidence, 
that the veteran vertigo or dizziness derives from an in-
service injury or disease or medical evidence that vertigo or 
dizziness is proximately due to or the result of a service-
connected disability, including the concept of aggravation, 
that is, the underlying condition, either vertigo or 
dizziness, is worsened, as contrasted to a temporary 
exacerbation or intermittent flare-up of symptoms, the 
preponderance of the evidence is against the claim that 
vertigo is related to service or to a service-connected 
disability.  38 U.S.C.A. § 5107(b).



Earlier Effective Date for Service Connection for Tinnitus

The veteran notes that he was awarded service connection for 
bilateral hearing loss in 1968, and alleges that when he 
filed his initial claim in 1968, it was for a hearing 
condition.  He argues that service connection for tinnitus 
should have also been awarded at that time, and consequently, 
the effective date for service connection for tinnitus should 
be amended back to the same date as the effective date for 
service connection for hearing loss, October 5, 1968.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).

Applicable regulations provide that the effective date of a 
benefit based on the initial claim of service connection 
would be the day following separation from active service or 
date entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(b)(2)(ii) (2006).  

The veteran was separated from service in October 1968.  He 
immediately submitted a formal application for service 
connection for a hearing disability.  A subsequent January 
1969 VA audiology examination revealed evidence of hearing 
loss, but the ears were otherwise found to be normal.  In a 
March 1969 rating decision, the veteran was awarded service 
connection for defective hearing, which was evaluated as non 
compensable from October 5, 1968.

On April 23, 2002, the veteran filed his initial claim of 
entitlement to service connection for tinnitus.  There is no 
evidence in the file to suggest that the veteran ever 
intended to file a claim of entitlement to service connection 
for tinnitus or ringing in the ears prior to that date.  
Thus, the Board can find no basis on which to award an 
effective date prior to April 23, 2002.

As noted previously, the effective date for an initial claim 
of entitlement to service connection filed after the first 
post-service year can be no earlier than the date the claim 
was filed.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(ii) (2005).  There is no provision in either 
the statute or the regulations that allows for an earlier 
effective date based on the filing of an initial claim.  See 
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. § 3.105 (2005).  

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  Under the circumstances 
of this case, the record presents no basis under applicable 
laws and regulations to allow an effective date earlier than 
April 23, 2002, the date of receipt of the veteran's initial 
claim for the benefit at issue.  For that reason, the 
appellant's claim for an earlier effective date for the grant 
of entitlement to service connection for tinnitus must be 
denied.  

Furthermore, in the recent case of Deshotel v. Nicholson, 457 
F.3d 1258 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit found that where a veteran 
files more than one claim with the RO at the same time, and 
the RO's decision acts (favorably or unfavorably) on one of 
the claims but fails to specifically address the other claim, 
the second claim is deemed denied, and the appeal period 
begins to run.  Thus, the proper remedy is to file a timely 
NOD as to the RO's failure to address that claim.  If an NOD 
is not filed within one year of the rating decision at issue, 
and the claimant subsequently asserts that the RO failed to 
adjudicate a particular claim in that rating decision, the 
claimant must establish that the RO's failure to adjudicate 
and grant the claim was clear and unmistakable error (CUE). 

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error' requires that 
error, otherwise prejudicial,...must appear undebatably."  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

Applying the holding of Deshotel to this case, the Board 
notes that no NOD was filed by the veteran within one year of 
the 1969 rating decision alleging a failure to adjudicate a 
pending claim for tinnitus.  Consequently, in order to 
receive an earlier effective, the veteran must establish CUE 
on the part of the RO in both failing to adjudicate and 
failing to grant a claim of service connection for tinnitus 
at that time.

However, as discussed above, there are no statements of 
record prior to the 1968 rating decision indicating that the 
veteran wished to file a claim of service connection for 
tinnitus or for ringing in his ears.  Although he did file a 
claim for service connection for a hearing disorder in that 
time frame, it is significant to note that tinnitus was not 
found in the January 1969 VA audiology examination subsequent 
to the veteran's October 1968 claim.  Consequently, the Board 
finds that there is no showing of CUE on the part of the RO 
in either failing to adjudicate a claim for tinnitus or 
failing to award service connection for tinnitus in the 1969 
rating decision.

In summary, for the reasons and basis set forth above, the 
appellant's claim for an earlier effective date for the grant 
of entitlement to service connection for tinnitus must be 
denied.  




ORDER

Entitlement to service connection for vertigo is denied.  

Entitlement to an effective date earlier than April 23, 2002 
for the grant of entitlement to service connection tinnitus 
is denied.  




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


